Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF EMCOR Group, Inc. (Exact name of registrant as specified in its charter) Delaware 11-2125338 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 301 Merritt Seven Corporate Park Norwalk, CT 06851-1060 849-7800 (Address of Principal Executive Offices) 2010 Incentive Plan (Full title of the plan) Frank T. MacInnis Chairman of the Board and Chief Executive Officer EMCOR Group, Inc. 301 Merritt Seven Corporate Park Norwalk, CT 06851-1060 (203) 849-7800 (Name, address, telephone number, including area code, of agent for service) with a copy to: Sheldon I. Cammaker, Esq. Executive Vice President, General Counsel and Secretary EMCOR Group, Inc. 301 Merritt Seven Corporate Park Norwalk, CT 06851-1060 (203) 849-7800 CALCULATION OF REGISTRATION FEE Title of Each Class of Amount to be Proposed Maximum Proposed Maximum Amount of Securities to be Registered Registered(1)(2) Offering Price Aggregate Offering Price(1) Registration Fee Per Share(1) Common Stock, par value 3,250,000 shares $26.16 $85,020,000 $6,062.59 $0.01 per share Represents the weighted average price of shares registered hereunder determined as follows: The offering price for shares subject to options on the date hereof is the actual exercise price of such options.
